Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 4/28/2021 has been considered.  
Rejection to Claims 14-21 under 35 USC 112(b) have not been overcome.  
Claims 1, 22 and 23 are amended.
Claims 1-23 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2021 and 10/1/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the transaction." There is insufficient antecedent basis for this limitation in the claims. 
Claims 2-21 inherit the deficiencies of claim 1.
Claim 22 recites the limitation "the location of the mobile device." There is insufficient antecedent basis for this limitation in the claims. 
Claim 23 recites the limitation "the location of the mobile device." There is insufficient antecedent basis for this limitation in the claims. 



Claims 15-21 inherit the deficiencies of claim 14.

Allowable Subject Matter

Claims 1-21 are allowable over the prior art though rejected on other grounds (e.g. 35 USC 112) as discussed above.  The combination of elements and the claim as a whole are not found in the prior art. 
With respect to independent claim 1, the prior art available does not teach: 
A method responsive to locations of prospective recipients of online requested goods/services, the method carried out by or on behalf of a prospective provider of the requested goods/services and comprising:
assigning a unique and temporary transaction identification sequence (TID) to a prospective recipient and to goods/services requested to be provided to the prospective recipient at a provisioning spot at which the goods/services are planned to be provided;
sending the assigned TID to a mobile device of the prospective recipient for temporary storage in the mobile device, where the sent TID is deleted from the mobile device when the transaction completes upon providing the requested goods/service;
repeatedly determining a location of the mobile device based on repeated wireless transmissions from the mobile device, the wireless transmissions including the assigned and temporarily stored TID;

repeatedly determining whether to commit to providing the requested goods/services, where the determination on whether to commit is based on the repeatedly determined location of the mobile device and its corresponding separation from the planned provisional spot; and
in response to determining to not yet commit, withholding notification to the prospective recipient that a commitment has been made to provide the requested good/services.

	The most analogous prior art includes Nelson (US 2019/0361463 B1), and Reistad (US 2009/0307143 A1).
	Nelson discloses a dynamic item file for a user comprising one or more items in a temporary memory location, storing the dynamic item file in memory, deleting or removing the dynamic item file from memory based on determining that an item transfer is complete, determining the current geographic location of a vehicle based on GPS coordinates, determining the vehicle is within a predetermined proximity of an entity location, and an item collection initiation trigger for initiating item transfer of items in the dynamic item file.
	Nelson is deficient in a number of ways.  As written, the claims require that the method be carried out by or on behalf of a prospective provider, and that the determination of whether to commit is a determination whether to accept an order of the recipient by the provider.  For example, a provider may commit to providing the goods/service based on a repeated determination of whether the recipient is within proximity of the provisional spot.  Nelson, as argued by the Applicant, describes a method carried out by the customer, not by a provider.  Additionally the invention of Nelson is performed before submitting a request to a provider, 
In view of the above, Nelson fails to disclose or render obvious the combination of features as emphasized above.
Regarding Reistad, Reistad discloses tentative reservations, notifying a client computer when a plugin accepts a transaction, and if the order is not captured, notifying a reservation system that the reservation should be cancelled.  However, these disclosures do not fairly teach or suggest that the method described in claim 1 is performed on behalf of a service provider in order to determine whether to commit to providing requested goods or services. 
Though disclosing these features, Reistad does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Nelson, Reistad, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of 
Claim 22 recites an apparatus comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 23 recites a computer system comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-21 are dependencies of independent claim 1 and are allowable over the prior art for the reasons identified above with respect to claim 1.


Notably, these claims remain rejected on other grounds (e.g. 35 USC 112) as discussed above.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered but they are not persuasive.  
Applicant argues that “connected to” is a term of art understood by those skilled in the art and also that such artisans would understand that a ‘successful” connection attempt awakens the normally asleep background service.  Examiners rejection regarding what the BPS is “connected to” is addressed by this argument and the rejection is overcome.  Examiner notes that new rejections have been applied.

35 USC 103 have been considered. 
Examiner directs Applicant’s attention to the allowable subject matter, above.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
W. Rob, M. Griesser and A. Gereke, "A realization of an emergency call system on an healthcare Real-time Location application platform," 2010 International Conference on Indoor Positioning and Indoor Navigation, 2010, pp. 1-5, doi: 10.1109/IPIN.2010.5647287., discussing leveraging locations of tracked users to provide notifications when appropriate.  Rob does not teach the claims as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625